Nott, J.,
delivered the opinion of the court:
In April, 1864, there were about six hundred bales of cotton in Pine Bluff, Arkansas. The evidence indicates, but is not conclusive, that all of this came from the plantations of the claimant. There were four hundred hales there which had been brought in from those plantations by Government contractors, and probably two hundred and fifty more which had been baled on tbe plantations before they were taken posses*457sion of by the Government, and had been sold by the overseer, without authority, to a Mr. Grace. But the weakness of the evidence receives strength from the fact that there has been no other claimant for the cotton, and, as we are informed by the Government counsel, there is no case remaining on the files of the court which seeks this fund.
These six hundred bales of cotton, in April, 1864, were sent to Little Bock, to be used on the fortifications; but only one hundred and eighty-two bales appear in the Treasury returns as arriving there. There was mingled with this the cotton of other parties, and the mass was placed in the fortifications. The mass which went into the fortifications was two hundred and seventy-three bales; but the quantity which came out was only two hundred and forty-eight bales. These two hundred and forty-eight bales are said by the Secretary of the Treasury to have brought $259.53 per bale net, which gives as the fund that must satisfy the owners of the mass the sum of $64,363.44. Dividing this fund by 273, the number of bales in the mass, fixes the rate per bale at $235.76.
The judgment of the court is, that the claimant recover the proceeds in the Treasury of one hundred and eighty-two bales of cotton, captured near Pine Bluff, being $235.76 per bale, amounting in the aggregate to $42,908.32.